DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 04/29/2021, have been received and entered.  No claims were cancelled or newly added. Claims 1-28 are pending and under examination.

Priority
This application claims the benefit of U.S. Provisional Application No. 63/017,160, filed April 29, 2020.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 7/21/2020 and 12/9/2020 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. 1.98(a) requires a legible copy of for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion.  C.F.R. §1.98(b) explicitly states each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.   
37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature reference No. 8 (ILIAS) in the IDS filed 09/01/2021 has been lined-through for failing to provide the relevant information (relevant page numbers) required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Objections
Claims 6 and 7 objected to because of the following informalities:  there are random numbers in brackets present in both claims 6 and 7.  For example, 
    PNG
    media_image1.png
    58
    386
    media_image1.png
    Greyscale
 , 

    PNG
    media_image2.png
    54
    304
    media_image2.png
    Greyscale
 ,

    PNG
    media_image3.png
    109
    330
    media_image3.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claim 1 recites in the preamble “[a] method for treating a subject having a betacoronavirus infection” but the claim fails to recite what receives the recited administration step.  Following the transitional phrase “comprising”, the active method step of the claim recites “administering a therapeutically effective amount of a Peroxisome Proliferator-Activated Receptor (PPAR) agonist”.  The body of the claim is not so linked to the preamble of the claim such that it is clear the “administering” is to a subject recited in the preamble. As claims 2-28 do not remedy this point of confusion in the claims, they must also be rejected on the same grounds.  This rejection might be overcome by reciting in the active step “to said subject” or “to a subject in need thereof”, which would clearly relate back to “a subject” as recited in the preamble. 
In claim 4, Applicants recites that the therapeutically effective amount provides pharmacologically useful concentrations in the brain, which renders the claim indefinite because it is unclear what criteria Applicants use to identify concentrations that would be considered “pharmacologically useful” in the brain (and, conversely, those that would not be considered “pharmacologically useful”) and for what the pharmacologic use such concentrations would be relevant.
Claims 13-21 depend from claim 2 and recite that (1S)-1H-Indene-1-acetic acid, 5-[2-[5-ethyl-2-(4-methoxyphenyl)-4-oxazolyllethoxy]-2,3-dihydro-, sodium salt (1:1) “is used to treat” specific disorders/diseases “associated with COVID-19 disease”.  As a first matter, recitation of a use, i.e., “is used to treat”, without specifying how the compound is used renders the claims indefinite.  Secondly, recitation of disorders/diseases “associated with COVID-19 disease” does not clearly convey the subject has such a disorder/disease and COVID-19 disease.  This rejection might be overcome by amending claims 13-21 to recite (using Claim 13 as an example): “The method of claim 2, wherein (1S)-1H-Indene-1-acetic acid, 5-[2-[5-ethyl-2-(4-methoxyphenyl)-4-oxazolyllethoxy]-2,3-dihydro-, sodium salt (1:1) is administered to a subject having Acute Respiratory Distress Syndrome (ARDS) and COVID-19 disease”.
Claim 27 depends from claim 24 and recites the limitation “The method according to claim 24 one or more of remdesivir, niclosamide, favipiravir (favilavir, Avigan), nafamostat, camostat, galidesivir, Jakafi (ruxolitinib), losartan, other angiotensin II receptor antagonist, and tocilizumab”.  It is unclear what “one or more of” means in claim 27, i.e., one or more of the recited agents what? Further, Claim 27 contains the trademark/trade names “Avigan” and “Jakafi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe a particular material or product and, accordingly, the identification/description is indefinite.
In claim 28, Applicants recite “wherein the PPAR agonist is characterized by a rat brain to plasma ratio of greater than about 20%, about 12 hours after oral dosing”, which renders the claim indefinite because it is unclear whether claim 28 is intended to limit the administration of claim 1 to a rat.  It is further unclear whether this constitutes an inherent functional property of any one of the Peroxisome Proliferator-Activated Receptor (PPAR) agonists circumscribed by claim 1 (in which case claim 28 would fail to properly further limit the subject matter of claim 1) or whether this property yields only from specific embodiments of Peroxisome Proliferator-Activated Receptor (PPAR) agonists circumscribed by instant claim 1 (in which case claim 28 is additionally indefinite for failing to clearly and unambiguously identify the specific PPAR agonists of claim 1 that yield this recited functional property).  Finally, it is further unclear what dose is required to be administered to a rat in order to elicit a rat brain to plasma ratio of greater than about 20%, about 12 hours after oral dosing.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, and 22-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Independent claim 1 requires administration of a therapeutically effective amount of a Peroxisome Proliferator-Activated Receptor (PPAR) agonist, which penetrates the blood brain barrier (BBB). As acknowledged by Applicants, over 98% of drugs in clinical development for all diseases fail to adequately penetrate the blood brain barrier (BBB) to provide adequate brain exposure. Specification at [0169].  
Applicants disclose and describe a single species of Peroxisome Proliferator-Activated Receptor (PPAR) agonist that penetrates the blood brain barrier (BBB), i.e., the compound of Example 11, (Sodium (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate. See Example 19.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Here, Applicants have failed to provide adequate written description of the claimed genus of “Peroxisome Proliferator-Activated Receptor (PPAR) agonist, which penetrates the blood brain barrier (BBB)”.  Indeed, Applicants describe a single species of such PPAR agonist - (Sodium (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate.
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Here, the disclosure of compounds of Formula I coupled to a demonstration that single species thereof penetrates the BBB fails to demonstrate that Applicants invented species of PPAR agonists that penetrate the BBB sufficient to support claims encompassing administration of any and all PPAR agonists “which penetrates the blood brain barrier (BBB)”.  
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)). Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for administering any and all PPAR agonists that have the property of penetrating the blood brain barrier to subjects having a betacoronavirus infection.  To support such broad protection and right to exclude, Applicants describe the claimed genus only by providing partial structures having numerous broadly defined variable substituents attached thereto (compounds of Formula I) and a single species thereof they demonstrate penetrates the blood brain barrier.  However, the disclosure of this partial structure and single species merely provides a generic statement of an invention's boundaries but fails to demonstrate that the Applicant invented species of PPAR agonists that penetrate the blood brain barrier sufficient to support claims to this genus.  
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
At best, Applicant’s Specification directs one to make compounds that fall within the extremely large scope of Applicant’s claim and then figure out, through trial and error testing, which of these compounds are i) agonist of PPAR and ii) penetrate the blood brain barrier.  This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Accordingly, the specification does not provide adequate written description of the claimed genus of PPAR agonists that penetrate the blood brain barrier, which is a generic genus of compounds purported to both have PPAR agonist activity and penetrate the blood brain barrier.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genera.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-5 and 22-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over CARBONI ET AL. (Medical Hypothesis, 2020, vol. 140, 109776, pages 1-4) (Published Online Apr. 22, 2020) and GUO ET AL. (Military Medical Research, 2020, vol. 7, no. 11, 10 pages) as evidenced by GROMMES ET AL. (Cancer Chemother. Pharmacol., 2013, vol. 71, pages 929-936).
Claim 1 recites a method for treating a subject having a betacoronavirus infection comprising administering a therapeutically effective amount of a Peroxisome Proliferator-Activated Receptor (PPAR) agonist, which penetrates the blood brain barrier (BBB).  Claim 2 recites that the betacoronavirus infection is selected from one or more of, inter alia, SARS-CoV-2.  
Carboni et al. teach the severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) has become a pandemic disease (COVID-19) that has spread globally causing more than 30,000
deaths (Abstract).  They teach hypertension, diabetes, cardiovascular and cerebrovascular diseases comorbidities are frequent among patients with COVID-19, which suggests that these conditions are likely to aggravate and complicate the prognosis (Abstract; p.1, paragraph bridging left and right columns). They teach in severe COVID-19 patients laboratory markers of inflammation such as C-reactive protein, IL-6, D-dimer, serum ferritin and lactate dehydrogenase are elevated in many patients (Abstract; p.2, left column, first paragraph). They suggest that drugs belonging to the family of thiazolidinediones (TZD) such as pioglitazone or rosiglitazone, approved for treating the condition of insulin resistance and the accompanying inflammation, could ameliorate the prognosis of those COVID-19 patients with diabetes, hypertension and cardiovascular disorders comorbidities (Abstract).  See also p.2, right column, first full paragraph (“…our hypothesis is that the drug pioglitazone could potentially be used to reduce the inflammation and the consequent risk of death that is associated with COVID-19, at least in those patients that have a manifest condition of metabolic syndrome”.)  They teach pioglitazone has many known biological effects that would be beneficial in patients with SARS-CoV-2 including, inter alia:
Pioglitazone (30–45 mg/day for three months) can significantly reduce IL-6 and TNFα in insulin resistant individuals without manifest hyperglycaemia matched for age, gender and adiposity;
Four months (45 mg/day) treatment with pioglitazone reduced the monocyte gene and protein expression of IL-1b, IL-6, IL-8 and lymphocyte IL-2, IL-6 and IL-8;
Pioglitazone inhibits the secretion of pro-inflammatory cytokines (e.g. IL-1b, IL-6, and IL-8) and can increase the anti-inflammatory ones (e.g. IL-4 and IL-10) in astrocytes stimulated with lipopolysaccharide;
Pioglitazone attenuates lung injury when modulating adipose inflammation in a cecal ligation puncture (CLP) model in mice, significantly reduced TNFα and IL-6 mRNA expression in the peritoneal lavage fluid of CLP group, and may exert a direct effect on lung inflammation and fibrosis;
Pioglitazone is able to suppress neuro-inflammation and maintains mitochondrial respiration when administered acutely in a model of spinal cord injury in mice;
Pioglitazone showed to have short-term (16 week trial) anti-inflammatory effects by lowering C-reactive protein by 41% and IL-6 by 38% in men with advanced nephropathy; and
Pioglitazone, administered acutely, is effective in abrogating the dysfunction by attenuating neutrophilia, TNFα, and oxidative stress in an LPS-induced model of acute lung inflammation in guinea pigs.
See pages 2-3.  They teach that on these premises, they are suggesting that the treatment with pioglitazone or other PPARγ agonists does have a rationale in COVID-19 treatment (paragraph bridging pages 2-3). They teach in looking at the clinical profiles of COVID 19 patients, one study showed the progression group had elevated C-reactive protein and decreased albumin levels, another study showed D-dimer, IL-6, Serum ferritin, Lactate dehydrogenase, and high-sensitivity cardiac troponin were significantly elevated while patient’s lymphocyte count was significantly decreased at various time points from illness onset (4 to 19 days) during hospitalization, and a final study showed 83% of patients had lymphocytopenia while most of
the patients had elevated levels of C-reactive protein, and those with severe disease had more prominent laboratory abnormalities (p.3, left column, “Conclusions”).  They conclude that:
“Given that pioglitazone is able to reduce many of these inflammatory parameters and considering that the comorbidity of diabetes, hypertension and cardiovascular disorders are indicative of a general inflammation associated with metabolic syndrome and lipid profile alteration, all conditions that can be improved by pioglitazone, we are therefore suggesting that a clinical trial with this drug or with other TZD should be considered as a support therapy in COVID-19.”
(Id.)
	It would have been prima facie obvious to administer a therapeutically effective amount of the PPAR agonist pioglitazone to treat a subject having a SARS-CoV-2 infection because the prior art expressly suggests such (“…we are therefore suggesting that a clinical trial with this drug [Pioglitazone] or with other TZD should be considered as a support therapy in COVID-19”).   A person of ordinary skill in the art would have had a reasonable expectation that a therapeutic benefit would be achieved in such subjects because of the already known biological effects of pioglitazone in reducing many of the same inflammatory parameters observed in patients with COVID-19.  Furthermore, given that hypertension, diabetes, cardiovascular and cerebrovascular diseases comorbidities are frequent among patients with COVID-19 and pioglitazone is already approved for treating the condition of insulin resistance and the accompanying inflammation, it is reasonable to expect that pioglitazone could ameliorate the prognosis of those COVID-19 patients with diabetes, hypertension and cardiovascular disorders comorbidities as expressly suggested by the teachings of Carboni et al. (“…considering that the comorbidity of diabetes, hypertension and cardiovascular disorders are indicative of a general inflammation associated with metabolic syndrome and lipid profile alteration, all conditions that can be improved by pioglitazone, we are therefore suggesting that a clinical trial with this drug or with other TZD should be considered as a support therapy in COVID-19.”)
	Regarding claim 3, all of the recited diseases/syndromes/disorders are known to be caused by or exacerbated by SARS-CoV-2.  Specifically, Carboni et al. teach hypertension, diabetes, cardiovascular and cerebrovascular diseases comorbidities are frequent among patients with COVID-19.  Guo et al. teach complications include acute respiratory distress syndrome (ARDS), arrhythmia, shock, acute kidney injury, acute cardiac injury, liver dysfunction and secondary infection (p.5, right column, “Complications and clinical outcomes”).
	Regarding claim 4, Carboni et al. teach the therapeutically effective amount of Pioglitazone is 30–45 mg/day.  Grommes et al. is cited as factual evidence that pioglitazone crosses the blood-brain barrier (Abstract; paragraph bridging p.932-933).
	Regarding claim 5, pioglitazone is a PPAR-gamma agonist (see Carboni et al. and Grommes et al.).
	Regarding claim 22, Grommes et al. teach pioglitazone, when orally administered, crosses the blood-brain barrier.
	Regarding claims 23-27, Carboni et al. teach among the treatments used in COVID-19, it is known that antiviral, antibiotics for secondary sepsis, and sometimes corticosteroids are the most frequently used drugs.  Specifically, to handle the elevated levels of IL-6, tests have been carried out using Tocilizumab, a monoclonal antibody that targets IL-6 and it seems that it can improve the prognosis in Covid-19 infected patients with severe respiratory distress. See p.2, left column, “COVID-19: treatments”.  Guo et al. teach remdesivir has been reported to treat the first US case of COVID-19 successfully and that it has reported that β-coronavirus viral loads of a COVID-19 patient in Korea significantly decreased after lopinavir/ritonavir treatment (p.6, right column).  As Carboni et al. suggest pioglitazone as a “support therapy in COVID-19”, it would have been prima facie obvious to co-administer pioglitazone in combination with the administration of an antiviral drug such as remdesivir.
	Regarding claim 28, as oral administration of pioglitazone crosses the blood-brain barrier (Grommes et al.), the burden is on Applicants to provide factual evidence that such oral administration does not result in a rat brain to plasma ratio of greater than about 20%, about 12 hours after such oral dosing.  
	For the above reasons, it would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed to administer a therapeutically effective amount of the PPAR-gamma agonist pioglitazone to a subject having a SARS-CoV-2 infection.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,541,618 (Issued Sept. 24, 2013) in view of CARBONI ET AL. (Medical Hypothesis, 2020, vol. 140, 109776, pages 1-4) (Published Online Apr. 22, 2020) and GUO ET AL. (Military Medical Research, 2020, vol. 7, no. 11, 10 pages).
US ‘618 teaches indane acetic acid derivatives useful in the treatment of diabetes, obesity, hyperlipidemia, and atherosclerotic diseases (Abstract).  Regarding claims 6-12, it teaches the same compounds of Formula (I), specifically the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate:

    PNG
    media_image4.png
    90
    388
    media_image4.png
    Greyscale

See Claims 3-6.  It teaches a method of treating diabetes, diabetes-related disorders, obesity, cardiovascular disease, cerebrovascular disease, or peripheral vessel disease comprising administering to a patient in need thereof a pharmaceutically effective amount of the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate.  See Claims 13-35.  
	US ‘618 differs from the instant claims in so far as it does not teach administering the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate to a subject having a betacoronavirus infection, e.g., SARS-CoV-2.
Carboni et al. teach the severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) has become a pandemic disease (COVID-19) that has spread globally causing more than 30,000
deaths (Abstract).  They teach hypertension, diabetes, cardiovascular and cerebrovascular diseases comorbidities are frequent among patients with COVID-19, which suggests that these conditions are likely to aggravate and complicate the prognosis (Abstract; p.1, paragraph bridging left and right columns).
	It would have been prima facie obvious to a person of ordinary skill in the art to treat diabetes, diabetes-related disorders, obesity, cardiovascular disease, or cerebrovascular disease in subjects also having COVID-19 by administering the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate.  The prior art teaches each claimed element: i) the treatment of diabetes, diabetes-related disorders, obesity, cardiovascular disease, or cerebrovascular disease comprising administering to a patient in need thereof a pharmaceutically effective amount of the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate (US ‘618) and ii) hypertension, diabetes, cardiovascular and cerebrovascular diseases comorbidities being frequent among patients with COVID-19 (Carboni et al.).  A person of ordinary skill in the art could have predictably combined these elements with the expectation that administering a pharmaceutically effective amount of the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate to a patient having diabetes, diabetes-related disorders, obesity, cardiovascular disease, or cerebrovascular disease (US ‘618) comorbid with COVID-19 (Carboni et al.) would be effective to treat the diabetes, diabetes-related disorders, obesity, cardiovascular disease, or cerebrovascular disease.  Indeed, Applicants are not even claiming treatment of a betacoronavirus per se, they disclose and claim the treatment of comorbidities of COVID-19.  The claimed compound, however, was already taught in the prior art for treating these same claimed co-morbidities.  
	Regarding the compound penetrating the blood-brain barrier (Claim 1), providing pharmacologically useful concentrations in the brain (Claim 4), and being characterized by a rat brain to plasma ratio of greater than about 20%, about 12 hours after oral dosing (Claim 28), US ‘618 teaches the identical sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate taught by Applicants to cross the blood-brain barrier.  As such, the properties of this compound must be the same as those claimed.
	Regarding claims 13-21, the combined teachings of the cited prior art render prima facie obvious the claimed active step of administering a therapeutically effective amount of sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate to a subject having a SARS-CoV-2 infection.  As such, it naturally follows that such administration will also treat any syndrome, disease, or disorder associated with COVID-19 in such treated subjects. 
	Regarding claim 22, US ‘618 teaches the compounds taught therein can be administered by the same administration routes recited in claim 22 (col.156, l.34 to col.161, l.53).
	Regarding claims 23-27, Carboni et al. teach among the treatments used in COVID-19, it is known that antiviral, antibiotics for secondary sepsis, and sometimes corticosteroids are the most frequently used drugs.  Specifically, to handle the elevated levels of IL-6, tests have been carried out using Tocilizumab, a monoclonal antibody that targets IL-6 and it seems that it can improve the prognosis in Covid-19 infected patients with severe respiratory distress. See p.2, left column, “COVID-19: treatments”.  Guo et al. teach remdesivir has been reported to treat the first US case of COVID-19 successfully and that it has reported that β-coronavirus viral loads of a COVID-19 patient in Korea significantly decreased after lopinavir/ritonavir treatment (p.6, right column).  It would have been prima facie obvious to co-administer the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate taught in US ‘618 in combination with the administration of an antiviral drug such as remdesivir because the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate would be expected to treat a co-morbidity of COVID-19 while the antiviral drug would be expected to treat the underlying viral infection.
For the above reasons, it would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed to administer a therapeutically effective amount of the sodium salt of (S)-2-(5-(2-(5-ethyl-2-(4-methoxyphenyl)oxazol-4-yl)ethoxy)-2,3-dihydro-1H-inden-1-yl)acetate to a subject having a SARS-CoV-2 infection.
 
Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038